  Case 14-26076         Doc 33     Filed 11/02/18 Entered 11/02/18 13:23:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26076
         Michael D Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2014.

         2) The plan was confirmed on 10/07/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/21/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,175.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26076        Doc 33      Filed 11/02/18 Entered 11/02/18 13:23:49                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $17,570.75
        Less amount refunded to debtor                         $453.10

NET RECEIPTS:                                                                                 $17,117.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $752.15
    Other                                                                  $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,784.15

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                     Unsecured      2,954.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,400.00       1,440.51        1,440.51        144.05         0.00
CREDIT ACCEPTANCE CORP         Secured       10,250.00     10,522.46        10,522.46     10,522.46    1,349.06
CREDIT ACCEPTANCE CORP         Unsecured         521.00           NA              NA            0.00        0.00
CREDIT COLL                    Unsecured          89.00           NA              NA            0.00        0.00
ELKHART CITY COURT             Unsecured         300.00           NA              NA            0.00        0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured      2,152.00            NA              NA            0.00        0.00
GREATER CHICAGO FINANCE        Unsecured         937.00        937.25          937.25          93.73        0.00
IL STATE DISBURSEMENT UNIT     Priority            0.00           NA              NA            0.00        0.00
MCSI/RMI                       Unsecured         250.00           NA              NA            0.00        0.00
MCSI/RMI                       Unsecured         200.00           NA              NA            0.00        0.00
MCSI/RMI                       Unsecured         150.00           NA              NA            0.00        0.00
MIDLAND FUNDING LLC            Unsecured         859.00        782.91          782.91          78.29        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          200.00        200.00          200.00          20.00        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          200.00        200.00          200.00          20.00        0.00
NCO FINANCIAL SYSTEMS          Unsecured      1,280.00            NA              NA            0.00        0.00
NCO FINANCIAL SYSTEMS          Unsecured         715.00           NA              NA            0.00        0.00
NCO FINANCIAL SYSTEMS          Unsecured         282.00           NA              NA            0.00        0.00
QC FINANCIAL SERVICES INC      Unsecured         950.00      1,059.13        1,059.13        105.91         0.00
Vision Fin                     Unsecured         157.00           NA              NA            0.00        0.00
WELLS FARGO                    Secured      125,000.00    137,450.75       137,450.75           0.00        0.00
WELLS FARGO                    Unsecured     12,886.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26076         Doc 33      Filed 11/02/18 Entered 11/02/18 13:23:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $137,450.75              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,522.46         $10,522.46         $1,349.06
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $147,973.21         $10,522.46         $1,349.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,619.80            $461.98              $0.00


Disbursements:

         Expenses of Administration                             $4,784.15
         Disbursements to Creditors                            $12,333.50

TOTAL DISBURSEMENTS :                                                                      $17,117.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
